Case 2:18-cv-02056-CJC-DFM Document 53 Filed 12/02/20 Page 1 of 1 Page ID #:589




                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  AZHAR LAL,                              Case No. CV 18-02056-CJC (DFM)

           Plaintiff,                     Order Accepting Report and
                                          Recommendation of United States
              v.                          Magistrate Judge

  CALIFORNIA DEPARTMENT OF
  CORRECTIONS AND
  REHABILITATION et al.,

           Defendants.



       Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
 all the records and files herein, along with the Report and Recommendation of
 the assigned United States Magistrate Judge. Further, the Court has engaged in
 a de novo review of those portions of the Report and Recommendation to
 which objections have been made. The Court accepts the findings,
 conclusions, and recommendations of the United States Magistrate Judge.
       IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss is
 DENIED.


  Date: December 2, 2020                   ___________________________
                                              CORMAC J. CARNEY
                                            United States District Judge
